Citation Nr: 0308064	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  99-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease associable with nicotine addiction acquired 
during active military service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) associable with nicotine addiction 
acquired during active military service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from 1956 to 1960.

Service connection is in effect for tinnitus and defective 
hearing.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

After the case was received by the Board, further development 
took place, of which the veteran was apprised and results of 
which have now been returned to the Board.


FINDINGS OF FACT

1.  The veteran was neither a committed tobacco user nor was 
he addicted to nicotine prior to service.

2.  Credible evidence reasonably supports that the veteran 
started heavily smoking tobacco primarily through unfiltered 
cigarettes and became addicted to nicotine in and as a result 
of service.

3.  Medical evidence and opinion reasonably associates the 
veteran's nicotine addiction with his arteriosclerotic heart 
disease and COPD.



CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease is reasonably associable 
with nicotine dependence acquired during active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2002).


2.  COPD is reasonably associable with nicotine dependence 
acquired during active military service.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. §§ 3.303(d), 3.310(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Appropriate service and post-service 
records have been obtained, credible evidence is in the file 
with regard to nexus issues, and the veteran has been 
informed of all pertinent evidence required to support his 
claim  The Board has reviewed the facts of this case in light 
of the new VCAA regulations.  As discussed above, VA has made 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).  The Board itself endeavored to develop the evidence 
to include clarification of an earlier medical opinion.  And 
although the results of that development are not entirely 
satisfactory, because of the ultimate decision rendered in 
this case, further development or more prolonged dealing with 
VCAA provisions are not unnecessary and would not be to the 
veteran's benefit.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service- 
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

For claims filed prior to June 9, 1998, service connection 
for a tobacco-related disability can be established in two 
basic ways: direct service connection or secondary service 
connection.  See VAOPGPREC 19-97 (May 13, 1997).

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93 (January 13, 1993).  The General 
Counsel has issued a clarification of this opinion in June 
1993 and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.  VAOPGCPREC 2-93 (June 
1993) (explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing the veteran's benefits; 
(2) whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97 (May 
13, 1997).

VA General Counsel, in its precedential opinion, clarified 
when service connection may be granted if the disability is 
secondary to nicotine dependence, which arose from a 
veteran's tobacco use during service.  Secondary service 
connection may be established pursuant to 38 C.F.R. § 
3.310(a) by (1) providing competent evidence of nicotine 
dependence during service; and (2) establishing that such 
nicotine dependence was the proximate cause of disability 
resulting from the use of tobacco products by the veteran.  
In a May 1997 memorandum, the VA Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.  See VAOPGCPREC 19-97.


Factual Background

No specific official information is of record in service 
reports relating to tobacco use.  The veteran was seen on 
several occasions for a cough or ill-defined respiratory 
distress.

The veteran has indicated that he may have on occasion rolled 
loose tobacco himself as a youngster while at home, but this 
was an isolated incident or two, as he had no money for 
cigarettes.  He argues that he had not done any significant 
smoking thereof prior to service.

The veteran argues that in his specialty in the military, he 
was under stress, and that cigarettes were widely available 
and smoking was encouraged to alleviate the stress, and in 
fact, he was given smoking products by the military and 
associated entities.  Furthermore, he indicated that free 
and/or very inexpensive cigarettes were available everywhere 
within the military structure and institutions, including on 
base at meals, during leisure, on official breaks while 
working, etc.  

Treatment records have been translated, and both originals 
and translations in the file reflect that the veteran was 
seen at facilities in Germany in 1989 for a myocardial 
infarction.  His use of cigarettes was noted from the initial 
report and throughout historical references therein, and an 
annotation was made in the record that "nicotine abuse must 
cease."  He was an inpatient in September and October 1989 
for diagnosed coronary heart disease with recent inferior 
posterior myocardial infarction.  

In his VA tobacco usage questionnaire, the veteran reported 
that he had not used tobacco products prior to his entry into 
service.  He had tried to "roll his own" on several occasions 
during the summer of 1953 at age 15.  He clarified that 
before service, he had tried to smoke infrequently because 
the high cost and difficulty in obtaining tobacco as an 
underage youngster in a small town in Southern Oklahoma in 
the 1950's made sustained use impossible.  He further 
indicated that he had starting using tobacco products in 
service in the form of cigarettes, usually Camels.  
Specifically, he thought that he had first used cigarettes in 
June 1956 while at Camp Chaffee, Arkansas.  During service, 
the veteran reported that he had had 30-50 cigarettes a day 
and an additional cigar once in a while.  After service, he 
continued to use cigarettes and sometimes a cigar, and also 
occasionally used a pipe.  During the post-service period 
until his heart attack, he reported using 40-60 cigarettes 
per day plus cigars and an occasional pipe in the evening.  
He added an addendum to the effect that he had not stopped 
smoking until his heart surgery.  

Clinical reports are in the file showing that in the early 
1990's the veteran developed a cough and heart symptoms and 
was treated for and diagnosed as having arteriosclerotic 
heart disease.  One medical report was to the effect that the 
veteran's sibling, VV, M.D., had referred him for care of 
chronic bronchitis due to cigarette smoking.  After his heart 
surgery, the veteran developed continued and additional 
respiratory symptoms and COPD was diagnosed and treated.  A 
prior history of nicotine dependency and tobacco abuse was 
recorded.

A private physician, ASD, M.D., in a statement in April 1998, 
reported that he had seen the veteran since December 1992 for 
his coronary artery disease, cardiac arrhythmia and 
hypertension.  The veteran had undergone four aortic coronary 
saphenous vein bypass surgeries by Dr. C in November 1996 at 
Baptist Medical Center (some records for which are in the 
file).  Dr. D noted that the veteran had smoked 40 cigarettes 
a day for some 45 years and "it is known that cigarette 
smoking is a risk in coronary artery development."  

VV, M.D., in a statement dated in May 1998, reported as a 
physician and the veteran's sibling that, having known the 
veteran all his life, and having lived in and been raised in 
the same home, that

I do not remember seeing my brother using 
tobacco or ever smelled it on his person 
prior to his return from the U.S. Army 
basic training in the early fall of 1956.  
After that time he was a moderate to 
heavy user of tobacco until his coronary 
bypass surgery on October 16, 1996.

Additional clinical records show that after having heart 
surgery, the veteran has continued to have care for COPD and 
other respiratory problems which have been said to be 
associable with a long history of tobacco abuse.


Analysis

In this case, the veteran filed documents construed to be 
claims for service connection for heart and COPD disabilities 
in March 1998.  This was prior to the regulatory changes 
which prohibited service connection related to tobacco use 
claims, so the issue of nicotine dependence (addiction) must 
be addressed.  However, since nicotine dependence (addiction) 
has been incorporated in the current appeal within the 
arteriosclerotic and COPD issues, [and since it is a disease 
entity but not claimed as such herein as being separate and 
apart from heart and lung problems], the issue of service 
connection for nicotine addiction need not be treated as a 
separate issue. 

Pertinent to claims for disability claimed as due to in-
service smoking filed before June 9, 1998, (1) the veteran 
must have acquired a chemical dependence on nicotine during 
service; and (2) his nicotine dependence must have been the 
proximate cause of disability for which service connection is 
sought.  

With regard to the issue of nicotine dependence as a result 
of service, the evidence suggests that the veteran may have 
experimented with rolling his own smoking product prior to 
service, but there is nothing to reflect anything other than 
that, a modicum of effort, little substance and certainly no 
sign of dependency.  In that, his sibling concurs with the 
veteran's assertions.  The Board is mandated by the Court to 
assess credibility, and in this case, the Board finds no 
basis for finding either to be lacking in credibility.  In 
addition, the Board notes that the veteran's sibling supports 
his contentions, and appreciates that the sibling is also a 
physician although the observations do not necessarily 
reflect any particular expertise related to the medical 
issues addressed therein.

At any event, the record supports the conclusion that during 
and as a result of service, the veteran began smoking up to 
60 cigarettes a day, plus an occasional cigar and since 
service, a pipe, a habit which started in the mid-1950's in 
service and continued until his heart surgery decades later.  
Nicotine dependence has been stipulated by various care 
givers.  And the Board finds that there is a reasonable basis 
for associating the veteran's nicotine dependence with having 
originated in and being the result of active service. 

There is ample medical evidence of record to sustain that the 
veteran's nicotine dependence (addiction) over the years has 
been a significant contributor to both his COPD and 
arteriosclerotic heart problems.  

Accordingly, a reasonable basis is of record for establishing 
service connection for both COPD and arteriosclerotic heart 
disorders as being not dissociable from the veteran's 
nicotine dependence of service origin.


ORDER

Service connection for arteriosclerotic heart disease 
associable with nicotine addiction acquired during active 
military service is granted.

Service connection for chronic obstructive pulmonary disease 
(COPD) associable with nicotine addiction acquired during 
active military service is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

